Exhibit 4.4 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND SUCH STATE SECURITIES LAWS, OR AN EXEMPTION FROM REGISTRATION THEREUNDER, IN EACH CASE, TO THE EXTENT APPLICABLE HERETO. PROMISSORY NOTE New York, New York August . 2017 FOR VALUE RECEIVED, Hudson Bay Master Fund Ltd. (the “ Investor ”) hereby promises to pay to Helios and Matheson Analytics Inc., a Delaware corporation (the “ Company ”), on the date set forth below, (i) the principal amount of Eight Million and Eight Hundred Thousand Dollars ($8,800,000) and (ii) interest on the unpaid principal balance hereof at the rate set forth herein (collectively, the “ Obligations ”). This Promissory Note (this “ Note ”) is issued as payment, in part, of the purchase price of that certain Senior Secured Convertible Note of the Company, with an initial aggregate principal amount of $8,800,000 (as such note may be amended, modified, supplemented, extended, renewed, restated or replaced from time to time in accordance with the terms thereof, the “ Convertible Note ”), issued pursuant to that certain Securities Purchase Agreement, dated as of August , 2017, by and among the Company and the investors party thereto (as amended, modified, supplemented, extended, renewed, restated or replaced from time to time, the “ Securities Purchase Agreement ”). Capitalized terms not defined herein shall have the meaning as set forth in the Convertible Note. NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED, WHETHER BY THE COMPANY, OPERATION OF LAW, COURT ORDER OR OTHERWISE, WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF THE INVESTOR. ANY SUCH PURPORTED ASSIGNMENT OR TRANSFER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID. 1.
